COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ANDRE JOHNSON,                                           )                     No. 08-04-00207-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       228th District Court
)
THE STATE OF TEXAS,                                   )                   of Harris County, Texas
)
                                    Appellee.                          )                            (TC# 965341)

MEMORANDUM OPINION

            Andre Johnson appeals his conviction for felon in possession of a weapon.  Appellant waived
his right to trial by jury and pled guilty without an agreed recommendation.  He also pled true to the
enhancement paragraph.  The trial court found Appellant guilty and sentenced him at imprisonment
for a term of twenty years.  We affirm.
FRIVOLOUS APPEAL
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.            The record reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure, and Appellant made a judicial
confession admitting his guilt.  Based upon the record before us, the guilty plea appears to have been
freely and voluntarily made by Appellant.
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.  The judgment is affirmed.  


February 10, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)